Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments in the remarks filed 16 Sept 2021 has been considered but is found not persuasive. 
Applicant argues on the basis that the Office Action fails to demonstrate that each Ra, Rsm, and Rz are result-effective variables. Applicant further argues that the parameters disclosed by the prior art are tenuous and insufficient to establish prima facie obviousness with routine experimentation (page 5-6 of the prior art). However, it is maintained that the prior art discloses sufficient disclosure that one of ordinary skill in the art would have had the technical grasp to understand the variables which affect the nucleation of bubbles. That is, both Kriegel and Hegarty both recognize that the size, shape, and spacing of nucleation sites have long been contemplated to determine the bubble size, pattern, shape, and formation (paragraph 24-25 of Kriegel and Page 6, First paragraph of Hegarty). Specifically, Kriegel notes that the nucleation sites may have varying size, shape, spacing, height, and sharpness to determine the bubble size, and Hegarty notes that the irregular surface pits with a determined average pit area and average pit depth. Therefore, both Kriegel and Hegarty both discloses result-effective variables that are known to affect bubble formation, and that it would have been obvious to one of ordinary skill in the art to determine the desired bubbling affect through routine optimization of the disclosed variables. In response to applicant’s argument that the claimed range is recognized as “producing a greater extent of effervescence than previously thought possible”, the argument is not persuasive because the claimed range is not seen to provide unexpected results absent evidence of criticality, since the prior art also recognizes several parameters used to determine the desired bubble formation. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Kriegel also makes it clear that one of ordinary skill in the art would have the ability to choose and modify the desired bubbling affect. That is, to produce a “greater extent of effervescence”, 
Applicant’s Figure 14 appears to be applicant’s evidence of unexpected results. Applicant presents samples 1-3 and comparative example 1. However, the results are not unexpected because as seen in the prior art, a container having a set of nucleation sites would have been expected to produce greater bubbling than a bottle produced by conventional methods. 
It is also maintained that the variables disclosed by Kriegel and Hegarty have a direct effect on the parameters required by the claim. As applicant indicated, Rz is the “difference between the heights of the five highest peaks and five lowest valleys” (Page 6, first paragraph of the remarks). Adjusting the Rz value is equivalent to adjusting the depth and height of the nucleation sites which are parameters disclosed by the Kregiel and Hegarty reference. In other words, though not specifically using the term “Rz”, the prior art shows that it would have been obvious to vary the size and depth of the nucleation sites, which affects the Rz value as a result. As to the Ra variable, applicant notes that this is not a height but a mean deviation of the height from the mean line; however, the response is similar in that since Kriegel indicates that each nucleation site can having varying parameters including height to produce different size and shaped bubbles (paragraph 25), Kriegel is suggesting modifications that results in modifying the Ra. That is, modifying one nucleation site to have a higher or lower height than another nucleation site would therefore increase the deviation of roughness irregularities. 
In response to applicant’s argument that none of the cited prior art discloses how bubble size are affected by the size and shape of nucleation sites (page 6 of the remarks), the fact that the prior art discloses the parameters suggest that one of ordinary skill in the art would have understood how the parameter affects the bubbling formation. Even if one of ordinary skill cannot immediately determine how
In response to applicant’s argument regarding the Hegarty reference (page 6 of the remarks), the argument is found not persuasive because Hegarty discloses “average” sizes thus implying that the pits are not uniformed, and will have slight variations in depth. Hegarty even utilizes the term “irregular surface pits” to describe the surface roughness necessary to produce the desired bubbling affect, and further indicates that multiple treatment is provided to promote “an excessive amount of nucleation of gas bubbles (page 8 first paragraph).  Therefore, while the Rsm value is not specifically utilized, both Kriegel and Hegarty contemplates the spacing of the pits either through: number of nucleation size (paragraph 23 of Kriegel) or multiple treatments in which there is extensive pitting (page 8, first paragraph of Hegarty). It is noted that within a finite surface area, the number of nucleation sites will have a direct effect on the mean spacing. 
In response to applicant’s argument that routine optimization is insufficient when the claimed parameter is disclosed in a very broad range in the prior art, the argument is not persuasive because it is MPEP 2144.05.III.D is indicates that applicant may establish that the disclosure of the variable is “within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art”; however, this was directed to a court decision where optimization did not apply where disclosure was 68,000 protein variants including 2,332 amino acids. Applicant’s showing of broadness by the prior art does not rise to the level of broadness seen in Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) and therefore does not sufficiently establish that the range would not invite optimization by one of skill in the art. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In view of the responses above, the prior art discloses sufficient knowledge of the parameters that directly affect the bubble formation and therefore indirectly modifies the Ra, Rz, and Rsm values. It is maintained that it would have been obvious 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792